10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

hase 2:18-cv-01304-CAS-PLA Document 26 Filed 05/11/20 Page lofi Page ID #:86

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

LISA CORSON, an individual, Case No.: 2:18-cv-01304-CAS-PLAx

Plaintiff, RDER ON APPLICATION FOR
EFAULT JUDGMENT BY COURT

V.

RAMI ATHERTON, individually and
doing business as “LUXURY REAL
ESTATE PREVIEW; et ai.,

Defendants.

 

 

FOR GOOD CAUSE APPEARING, THE FOLLOWING IS HEREBY
ORDERED:

The Court ORDERS that judgment be entered against Atherton, Individually and
doing business as doing business as “Luxury Real Estate Preview,” and that Atherton
shall be liable to Corson in the amount of $30,000.00 plus $2,400.00 in attorneys’ fees
and $488.55 in costs.

IT IS SO ORDERED. hart Uh bruh

Dated: May 11, 2020 By:

Hon. Christina A. Snyder
United States District Judge

 

 

 
